internal_revenue_service number release date index number --------------- ------------------------------------ ---------------------------- ----------------------- -------------------------------------- department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-148681-07 date march legend taxpayer operating partnership property a date date dear ------------ ---------------------------- --------------------------- --------------------------------------------------------------- ---------------------------------- ---- -------------------- ------------------- this is in reply to a letter dated date requesting a ruling on behalf of taxpayer specifically you requested a ruling that the sale of certain real_property will not constitute a prohibited_transaction under sec_857 of the internal_revenue_code by reason of the safe_harbor provisions of sec_857 in particular subparagraphs i and iv of sec_857 facts taxpayer is a domestic_corporation that has elected to be treated as a real_estate_investment_trust reit under sec_856 plr-148681-07 taxpayer is an a partner in operating partnership which operates numerous real properties throughout the united_states_property the real_property at issue in this ruling_request is owned and operated by operating partnership and is rented to retail tenants the property was acquired by operating partnership on date in a nonrecognition exchange under sec_1031 the exchange in exchange for the property operating partnership relinquished like-kind_property consisting of an interest in certain real_estate the relinquished_property and cash operating partnership had acquired the relinquished_property on date taxpayer represents that at the time of the exchange the relinquished_property was property described in sec_1231 and was a real_estate asset as defined in sec_856 additionally operating partnership held both the relinquished_property and the property for the production of rental income under sec_857 taxpayer wishes to reconfigure its portfolio of properties and proposes that operating partnership dispose_of the property in a taxable sale after the first fiscal quarter of taxpayer represents that operating partnership’s combined holding_period of the relinquished_property and the property is no less than years in addition taxpayer represents that the aggregate amount of cash consideration paid in the exchange for the property combined with the total amount of expenditures made by the operating partnership during the years preceding the sale of the property which are or were includible in the basis of the relinquished_property and the property will be less than percent of the net selling_price of the property in accord with sec_857 taxpayer further represents that clauses iii and v of sec_857 are or will be satisfied with respect to the property taxpayer seeks a ruling that the holding_period of the property includes the holding_period of the relinquished_property under sec_1223 and accordingly the sale of the property by operating partnership will not constitute a prohibited_transaction under sec_857 by reason of the application of sec_857 law and analysis least percent of its gross_income excluding gross_income from prohibited_transactions from sources listed therein which include dividends and interest ii derive at least percent of its gross_income excluding gross_income from prohibited_transactions from sources listed therein including rents_from_real_property and interest on obligations secured_by mortgages on real_property or on interests_in_real_property sec_856 provides that to qualify as a reit a corporation must i derive at plr-148681-07 sec_856 requires that at the close of each quarter of the taxable_year at least percent of the value of a reit’s assets is represented by real_estate_assets cash cash items and government securities sec_856 includes in the definition of real_estate asset real_property including interests_in_real_property and in mortgages on real_property as well as shares in other reits sec_1_856-3 of the income_tax regulations provides that a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the partner’s interest in the partnership’s assets is determined in accordance with the partner’s capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership retain the same character in the hands of the partners for all purposes of sec_856 additionally sec_1_856-3 provides that the holding_period attributed to the reit with respect to partnership property is the lesser_of the period that the partnership has held the property or the period that the trust is a member of the partnership sec_857 imposes a percent tax on the net_income a reit derives from prohibited_transactions sec_857 defines prohibited_transaction to mean a sale_or_other_disposition of property described in sec_1221 which is not foreclosure_property sec_1221 describes property which is generally used in a taxpayer’s trade_or_business stock in taxpayer’s trade other_property of a kind which would properly be included in taxpayer’s inventory if on hand at the close of the taxable_year or property_held_for_sale to customers in the ordinary course of taxpayer’s trade_or_business sec_857 however provides a safe_harbor excluding from the term prohibited_transaction certain_sales of real_estate_assets as defined in sec_856 if i the property is held by the reit for not less than four years ii aggregate expenditures during the four-year period preceding the date of sale which are includible in the property’s basis do not exceed thirty percent of the net selling_price of the property iii during the taxable_year i the reit does not make more than seven sales of property other than sales of foreclosure_property or where sec_1033 applies or ii the aggregate adjusted bases of property sold other than sales of foreclosure_property or where sec_1033 applies does not exceed ten percent of the aggregate bases of all assets held by the reit at the beginning of the taxable_year iv in the case of property which consists of land or improvements not acquired through foreclosure or lease termination is held by the reit for not less than four years for the production of rental income and v if the requirement of clause iii i is not satisfied substantially_all of the marketing and development_expenditures with respect to the sec_1031 provides for the nonrecognition_of_gain_or_loss on a like-kind plr-148681-07 property were made through an independent_contractor so that the reit did not derive or receive any income from such activities sec_1223 provides that in determining the period for which a taxpayer has held property received in an exchange there shall be included the period for which the taxpayer held the property exchanged if under this chapter the property received has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in its hands as the basis of the property exchanged and the property exchanged at the time of the exchange was a capital_asset under sec_1221 or property described in sec_1231 exchange sec_1031 provides that the basis of the newly acquired property in a exchange shall be the same as that of the property exchanged decreased by the amount of cash received by the taxpayer and increased by any gain or decreased by any loss recognized by taxpayer on such exchange sec_1_1031_d_-1 provides that if taxpayer gives additional consideration in a sec_1031 exchange the basis of the newly acquired property shall be the basis of the property exchanged plus the amount of any additional consideration given in the exchange code or regulations however in determining whether operating partnership held the property for no less than four years sec_1223 provides that the holding_period of the property includes the holding_period of the relinquished_property because under sec_1031 the basis of the property is the same as the basis in the relinquished_property subject_to the adjustments specified in sec_1031 accordingly based on taxpayer’s representations at the time of the sale of the property operating partnership will have held the property for not less than four years thereby meeting the holding_period requirements of sec_857 and iv conclusion that the sale of the property falls within the safe_harbor provisions of sec_857 and therefore will not constitute a prohibited_transaction under sec_857 because pursuant to sec_1223 operating partnership’s holding_period of the property includes the holding_period of the relinquished_property transaction under any provision not specifically addressed herein no opinion is expressed or implied concerning whether taxpayer qualifies as a reit under subchapter_m part ii of chapter of the code in addition no opinion is expressed or implied as to whether sec_1031 of the code applies to the exchange or as to whether sec_1231 applies to the relinquished_property based on the information submitted and the representations made we conclude no opinion is expressed or implied as to the federal tax consequences of this sec_1223 is not expressly made applicable to sec_857 by the this ruling is directed only to the taxpayer requesting it sec_6110 of in accordance with the power_of_attorney on file we are sending a copy of this plr-148681-07 the code provides that is may not be used or cited as precedent letter to taxpayer’s authorized representatives sincerely thomas m preston thomas m preston senior counsel branch office of associate chief_counsel financial institutions products
